     8:20-cv-02845-DCC       Date Filed 04/30/21    Entry Number 53      Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

John E. Rouse,                   )              Case No. 8:20-cv-02845-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                          ORDER
                                 )
                                 )
Jeff Johnson and James Kaun,     )
                                 )
                   Defendants.   )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint and amended complaint

alleging violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF Nos. 1, 9, 12. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter

was referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial

proceedings and a Report and Recommendation (“Report”).             On January 4, 2021,

Defendant Johnson filed a motion for summary judgment. ECF Nos. 29–31. Plaintiff filed

a response in opposition. ECF No. 39. On February 28, 2021, Plaintiff filed a motion to

dismiss Defendant James Carnes 1 and a motion to appoint counsel. ECF Nos. 45, 46.

      On March 12, 2021, the Magistrate Judge issued a Report recommending that the

motion for summary judgment be granted, the motion to dismiss be construed as a notice

of voluntary dismissal and found as moot, and the motion to appoint counsel be denied.




      1In the motion, Plaintiff clarifies that he misidentified Defendant James Carnes as
James Kaun in his amended complaint. ECF No. 45.
     8:20-cv-02845-DCC       Date Filed 04/30/21     Entry Number 53      Page 2 of 4




ECF No. 48. The Magistrate Judge advised Plaintiff of the procedures and requirements

for filing objections to the Report and the serious consequences if he failed to do so.

Plaintiff filed objections. ECF No. 51.

                          APPLICABLE LAW AND ANALYSIS

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       The Magistrate Judge included a thorough summary of the relevant facts and

applicable law, which the Court incorporates by reference. Briefly, Plaintiff brings this

action alleging that the water at the Florence County Detention Center was contaminated

and he has suffered injuries as a result. ECF Nos. 1, 9, 12. Because Plaintiff filed

objections, the Court has conducted a de novo review of the record, the applicable, law,

and the Report.

                                             2
     8:20-cv-02845-DCC        Date Filed 04/30/21     Entry Number 53       Page 3 of 4




       Plaintiff has not objected to the Magistrate Judge's recommendations that

Plaintiff’s motion to dismiss be construed as a notice of voluntary dismissal and found as

moot and that his motion to appoint counsel be denied. Nevertheless, as noted above

and out of an abundance of caution for a pro se Plaintiff, the Court has conducted a de

novo review of the filings in this case and the applicable law. Upon such review, the Court

agrees with the recommendation of the Magistrate Judge. Accordingly, Plaintiff’s motion

to dismiss is construed as a notice of voluntary dismissal; the motion to dismiss is found

as moot. Plaintiff’s motion to appoint counsel is denied.

       The Magistrate Judge recommends that the motion for summary judgment be

granted because Plaintiff has failed to establish a causal connection between his medical

issues and the Florence County Detention Center’s water quality. In Plaintiff’s objections,

he asserts that he is still “being treated for gastrointestinal, skin and nail fungus, cause[d]

by cyano-bacteria algae.” ECF No. 51. He contends that there was a relevant newspaper

article published by the State Newspaper. Id. He further states that he submitted samples

of the contaminated water to this Court. Id.; see also, ECF Nos. 1-3, 1-4.

       Upon review, the Court agrees with the recommendation of the Magistrate Judge.

Plaintiff’s unsubstantiated opinions as a layperson with respect to the existence of his

claimed medical issues and their causal relation to the conditions of his confinement are

insufficient to preclude summary judgment. See Pearson v. Ramos, 237 F.3d 881, 886

(7th Cir. 2001); Hinton v. McCabe, No. 3:16-cv-00222, 2018 WL 4762118, at *3 (E.D. Va.

Oct. 2, 2018), aff’d 797 F. App’x 109 (4th Cir. 2020) (holding that prisoner plaintiff was

“not competent to testify about the cause of a medical condition as he [wa]s not a medical

                                              3
     8:20-cv-02845-DCC        Date Filed 04/30/21    Entry Number 53      Page 4 of 4




expert”); Rouse v. Clarey, No. 4:14-cv-00726-JMC, 2015 WL 3903722, at *8 (D.S.C. June

15, 2015) (granting summary judgment on a conditions of confinement claim in part

because although the plaintiff “alleged that the mold ma[de] him sick,” he did not “provide[]

any evidence to support his allegations”). Accordingly, as Plaintiff has failed to create a

genuine issue of material fact, Defendant Johnson’s motion for summary judgment is

granted.

                                      CONCLUSION

       Based on the foregoing, the Court agrees with the recommendation of the

Magistrate Judge. The motion for summary judgment [29] is GRANTED; the motion to

dismiss [45] is construed as a notice of voluntary dismissal of James Carnes 2 and FOUND

as MOOT; and the motion to appoint counsel [46] is DENIED.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
April 30, 2021
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




       2   Defendant James Carnes is dismissed without prejudice.

                                             4
